Citation Nr: 0301381	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  00-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for whiplash 
syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for myofascial 
pain syndrome, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied increased 
evaluations for whiplash syndrome and myofascial pain 
syndrome.  

By rating decision of May 2002, the veteran's 10 percent 
evaluation for whiplash syndrome was increased to 
20 percent, and the 10 percent evaluation for myofascial 
pain syndrome was also increased from 10 percent to 
20 percent, both effective August 29, 2000.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
Therefore, this claim is still in appellate status.

The Board also notes that there is another matter on 
appeal before the Board involving a claim for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  A Member of the Board held a hearing in that 
matter in May 2001, and the matter was remanded to the RO 
in August 2001 for additional development.  The record now 
before the Board, however, does not indicate what action, 
if any, the RO has taken concerning that matter since 
August 2001.  When that matter is returned to the Board, 
it will be addressed in a separate decision of the Board 
by the Member who conducted the hearing in May 2001.  See 
38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2002); BVA 
Directive 8430, para. 14.


REMAND

The veteran and his representative maintain that the 
veteran's whiplash syndrome and myofascial pain syndrome 
are more severe than the current evaluations reflect. 

The veteran submitted a request for a Travel Board hearing 
in his substantive appeal (SA) in November 2001 concerning 
these matters.  The veteran has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West Supp. 2002); 38 C.F.R. 
§§ 20.700(a), 20.703 (2002).  Therefore, a Travel Board 
hearing should be scheduled for him pursuant to 38 C.F.R. 
§ 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action 
and schedule a Travel Board hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The issue of entitlement to an 
program of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, is held in 
abeyance while the veteran is afforded his Travel Board 
hearing on the aforementioned issues on appeal.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).




